       Case 1:20-cv-02956-AMD-RML Document 44-2 Filed 01/04/21 Page 1 of 3 PageID #: 478




From:                              Kane, John
Sent:                              Tuesday, December 15, 2020 1:56 PM
To:                                Marcus Nussbaum
Cc:                                Pees, Robert; Fydrych, Victoria; Sharad, Saurabh; admin@tnydl.com; TAISA
                                   GURSHUMOVA; ifishkin@fishkinfirm.com
Subject:                           RE: Pozniak -- Expert Report
Attachments:                       Pozniak -- Responses to Interrogatories and Questions re Document Production.msg


Marc,

We are following up on our request below regarding the missing expert materials. In addition, you have not responded
to the discovery-related questions we raised in the attached email on December 7. Please respond to these inquiries by
the close of business today.

Regards,

John



From: Kane, John
Sent: Friday, December 11, 2020 11:34 AM
To: 'Marcus Nussbaum' <marcus.nussbaum@gmail.com>
Cc: Pees, Robert <rpees@AkinGump.com>; Fydrych, Victoria <vfydrych@akingump.com>; Sharad, Saurabh
<ssharad@akingump.com>; admin@tnydl.com; TAISA GURSHUMOVA <tglaw@yahoo.com>; ifishkin@fishkinfirm.com
Subject: RE: Pozniak -- Expert Report

Marc,

As explained in our December 9 email below, Vera Kishinevsky’s Expert Witness Disclosure and the related written
report are missing materials required by Fed. R. Civ. P. 26. Certain of those materials are also responsive to Petitioner’s
Document Request No. 5, to which you responded that Mr. Shwartsman would “produce S.P.’s entire medical file from
Dr. Kishinevsky upon receipt of same from her” in the Responses and Objections, dated November 25.

Please produce the missing materials immediately in accordance with Fed. R. Civ. P. 26.

Regards,

John

From: Marcus Nussbaum <marcus.nussbaum@gmail.com>
Sent: Wednesday, December 9, 2020 4:43 PM
To: Kane, John <jkane@akingump.com>
Cc: Pees, Robert <rpees@AkinGump.com>; Fydrych, Victoria <vfydrych@akingump.com>; Sharad, Saurabh
<ssharad@akingump.com>; admin@tnydl.com; TAISA GURSHUMOVA <tglaw@yahoo.com>; ifishkin@fishkinfirm.com
Subject: Re: Pozniak -- Expert Report


**EXTERNAL Email**
                                                             1
    Case 1:20-cv-02956-AMD-RML Document 44-2 Filed 01/04/21 Page 2 of 3 PageID #: 479

John,

We are in receipt of your email and we are aware of the issues. We will revert back to you on this.

Marc

Regards,

Marcus A. Nussbaum, Esq.
Fishkin, Gurshumov & Nussbaum
3059 Brighton 7th St. NY 11235
Tel: 201-956-7071
Fax: 718-509-0580
https://fgnlawfirm.com/


This message is intended only for the use of the individual or entity to which it is addressed, and may contain
information that is confidential and may be subject to attorney client privilege. If the reader of this message is
not the intended recipient, any dissemination, distribution or copying of this communication is prohibited. If
you received this message in error, please delete and/or notify the sender by return e-mail. Although our
company attempts to sweep e-mail and attachments for viruses, it does not guarantee that either are virus-free
and accepts no liability for any damage sustained as a result of viruses. Thank you.

IRS Circular 230 Disclosure: To ensure compliance with U.S. Treasury regulations we inform you that any
U.S. tax advice contained in this communication (including any attachments or enclosures) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding penalties under the Internal Revenue
Code, or (ii) promoting, marketing or recommending to another party any matters addressed herein.




On Wed, Dec 9, 2020 at 10:09 AM Kane, John <jkane@akingump.com> wrote:

 Marc,



 We have some questions and requests in connection with Vera Kishinevsky’s Expert Witness Disclosure and
 the related written report (together, the “Expert Materials”). Pursuant to Fed. R. Civ. P. 26, an expert’s report
 must contain, among other things:



                a complete statement of all opinions the witness will express and the basis and reasons for
         them (Fed. R. Civ. P. 26(a)(2)(B)(i));

                 the facts or data considered by the witness in forming them (Fed. R. Civ. P. 26(a)(2)(B)(ii));

                 the witness’s qualifications, including a list of all publications authored in the previous 10
         years (Fed. R. Civ. P. 26(a)(2)(B)(iv));

                                                          2
    Case 1:20-cv-02956-AMD-RML Document 44-2 Filed 01/04/21 Page 3 of 3 PageID #: 480

                   a list of all other cases in which, during the previous 4 years, the witness testified as an expert
         at trial or by deposition (Fed. R. Civ. P. 26(a)(2)(B)(v)); and

                 a statement of the compensation to be paid for the study and testimony in the case (Fed. R.
         Civ. P. 26(a)(2)(B)(vi)).



The Expert Materials are missing much of this required information. In response to the requirements of Fed.
R. Civ. P. 26(a)(2)(B)(i) – (ii), please provide all facts or data considered by Ms. Kishinevsky, including, but
not limited to, any notes taken during the family therapy sessions upon which the Expert Materials are
based. These documents are also responsive to Petitioner’s Document Request No. 5. In addition, please
provide all information required by Fed. R. Civ. P. 26(a)(2)(B)(iv) – (vi), which is completely missing from
the Expert Materials.



Thank you,



John



John P. Kane

AKIN GUMP STRAUSS HAUER & FELD                    LLP



One Bryant Park | New York, NY 10036-6745 | USA | Direct: +1 212.872.1006   | Internal: 31006
Fax: +1 212.872.1002 | jkane@akingump.com | akingump.com | Bio




The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. If you have received this communication in error, please notify us immediately by e-
mail, and delete the original message.




                                                                  3
